Title: James Madison to William Allen, 18 January 1836
From: Madison, James
To: Allen, William


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                Jany. 18th. 1836.
                            
                        
                        
                        William Allen is authorized to receive my share of the dividend lately declared by the Swift run gap Turnpike
                            Company.
                        
                        
                            (signed) 
                                J. Madison—
                            
                        
                    